      Case 1:20-cv-03929-JGK Document 28 Filed 02/18/21 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
────────────────────────────────────
ALVARO RAMIREZ GUZMAN, ET AL.,

          PLAINTIFFS,                        20-cv-3929 (JGK)

     - AGAINST -                             OPINION AND ORDER

FIRST CHINESE PRESBYTERIAN COMMUNITY
AFFAIRS HOME ATTENDANT CORPORATION,

          DEFENDANT.
────────────────────────────────────
EUGENIA BARAHONA ALVARADO,                   20-cv-3930 (JGK)

          PLAINTIFF,

     - AGAINST -

ALLIANCE FOR HEALTH, INC.,

          DEFENDANT.
────────────────────────────────────
JOHN G. KOELTL, District Judge:

     Alvaro Ramirez Guzman, Elida Agustina Mejia Herrera, and

Leticia Panama Rivas (“FCP Plaintiffs”) and Eugenia Barahona

Alvarado are former home health aides who brought separate suits

in state court against their respective former employers, First

Chinese Presbyterian Community Affairs Home Attendant

Corporation (“FCP”) and Alliance for Health, Inc. (“Alliance”),

alleging violations of New York State and New York City Labor

Law, individually and on behalf of putative classes. While the

Plaintiffs’ state court cases were pending, 1199SEIU United

Healthcare Workers East (“1199SEIU” or the “Union”) commenced an

industry-wide class action grievance dispute process against
      Case 1:20-cv-03929-JGK Document 28 Filed 02/18/21 Page 2 of 17



over forty home health aid agencies including FCP and Alliance

on behalf of the Union’s members for violations of certain

federal and state wage and hour laws, and on April 17, 2020, the

selected Arbitrator issued an award (the “Award”), deciding two

jurisdictional issues.     After the Plaintiffs each filed an Order

to Show Cause seeking to vacate parts of the Arbitrator’s Award

and to stay further arbitration, Alliance removed Alvarado’s

suit and FCP removed the FCP Plaintiffs’ suit to this Court,

alleging that the Court has jurisdiction pursuant to Section 301

of the Labor Management Relations Act of 1947 (the “LMRA”), as

amended, 29 U.S.C. § 185. The Plaintiffs each now move to remand

their respective cases to state court, alleging that this Court

lacks subject matter jurisdiction.

                                   I.

     On a motion to remand for lack of subject matter

jurisdiction, courts assume the truth of non-jurisdictional

facts alleged in the complaint, but may consider materials

outside of the complaint, such as documents attached to a notice

of removal or a motion to remand that convey information

essential to the court's jurisdictional analysis. Romero v. DHL

Express (U.S.A), Inc., No. 15-cv-4844, 2016 WL 6584484, at *1

(S.D.N.Y. Nov. 7, 2016), aff'd sub nom. Romero v. DHL Express

(USA), Inc., 719 F. App'x 80 (2d Cir. 2018).




                                    2
        Case 1:20-cv-03929-JGK Document 28 Filed 02/18/21 Page 3 of 17



                                     II.

       The following facts are taken from the Plaintiffs’ original

and amended complaints, the Defendants’ Notices of Removal, and

the parties’ supplementary declarations.

       The FCP Plaintiffs are former health aides who worked at

FCP prior to 2015 and are residents of New York. Notice of

Removal ¶ 6, ECF No. 1, Guzman et al. v. FCP, 20-cv-3929 (“FCP

Action”); Klein Decl., ECF No. 19, FCP Action (“Klein FCP

Decl.”), Ex. E ¶¶ 5-7, 19, 21, 36, 54. Alvarado is a citizen of

New York, who was employed as a home health care aid by Alliance

from February 2013 to August 2015. Notice of Removal ¶ 6, ECF

No. 1, Alvarado v. Alliance, 20-cv-3930 (“Alliance Action”);

Klein Decl., ECF No. 18, Alliance Action (“Klein Alliance

Decl.”), Ex. E ¶¶ 5, 16, 17.        FCP is a not-for-profit

corporation, with its principal place of business in the State

of New York, Notice of Removal ¶ 7, FCP Action; Alliance is a

business corporation, incorporated under the laws of, and

located in, the State of New York, Klein Alliance Decl. Ex. F

¶ 7.    Both the FCP Plaintiffs and Alvarado sought to bring

claims on behalf of a putative class, but no class has been

certified in either case.

       1199SEIU is a union that serves as the sole and exclusive

representative for home care employees at FCP and Alliance.

Lusher Decl., ECF No. 22, FCP Action (“Lusher FCP Decl.”), Ex.


                                      3
       Case 1:20-cv-03929-JGK Document 28 Filed 02/18/21 Page 4 of 17



3, at 41. 1199SEIU has entered into a collective bargaining

agreement (“CBA”) with both Defendants that requires the

arbitration of grievances by Union-represented employees. 1 Id. at

34. In 2016, 1199SEIU and the Defendants executed a Memorandum

of Agreement (“MOA”), which amended the CBA to add a new

Alternative Dispute Provision, which explicitly requires that

“all claims brought by either the Union or Employees, asserting

violations of or arising under the Fair Labor Standards Act

(‘FLSA’), New York Home Care Worker Wage Parity Law, or New York

Labor Law (collectively ‘Covered Statutes’), in any manner,

shall be subject exclusively to the grievance and arbitration

procedures,” set forth in the provision. Lusher FCP Decl., Ex.

3, at 11-12; Lusher Decl., ECF No. 21, Alliance Action (“Lusher

Alliance Decl.”), Ex. 3, at 11-12. 2

      The FCP Plaintiffs commenced a civil action against FCP in

the New York State Supreme Court on September 2, 2016, seeking

recovery of unpaid wages and benefits to which they were

allegedly entitled under New York State and New York City law.

Klein FCP Decl. Ex. A; Lusher FCP Decl., Ex. 1, at 3. On

1  The CBAs that 1199SEIU entered into with each of the Defendants, though not
identical, are materially similar. Moreover, the Plaintiffs do not allege
any differences in their language have any substantive impact on the present
motions or the Plaintiffs’ claims. For more information about the CBA, the
Court refers parties to its Order and Opinion, issued in the related case,
20-cv-3611.
2  For FCP and Alliance, the relevant MOA was executed in 2016. As noted in
the Order and Opinion issued in the related case 20-cv-3611, other employers
that are parties to the Union’s industry-wide grievance proceeding executed
the relevant MOA earlier, or executed the MOA so that it took effect as of a
date in 2015.


                                      4
         Case 1:20-cv-03929-JGK Document 28 Filed 02/18/21 Page 5 of 17



December 2, 2016, FCP moved to compel the FCP Plaintiffs to

arbitrate their claims, arguing that the Plaintiffs were

required to arbitrate their claims under the CBA and the MOA.

The state court denied the FCP’s motion, concluding that the

Plaintiffs did not consent to arbitrate their Covered Statute

Claims, because they ceased their employment before the MOA took

effect. FCP did not appeal this decision. Lusher FCP Decl. Ex. 5

¶ 9. The FCP Plaintiffs then filed an amended complaint,

redefining the putative class to include only former employees

who ceased working for FCP prior to the date the MOA was signed,

and on July 22, 2019, FCP filed an answer. Klein FCP Decl. Exs.

E & H.

     In the period that followed, the FCP Plaintiffs never filed

a motion to certify the putative class.          In the interim,

pursuant to the CBA and the MOA, the Union initiated an

industry-wide grievance arbitration with FCP and other employers

on behalf of the Union members. Notice of Removal ¶ 2, FCP

Action.

     On January 6, 2020, the FCP Plaintiffs filed an Order to

Show Cause seeking a temporary restraining order and an

injunction to prevent the Arbitrator from exercising

jurisdiction over the named FCP Plaintiffs and their claims.

The state court granted their request for an injunction on

January 13, 2020 (“FCP Injunction Order”). Although the FCP


                                       5
      Case 1:20-cv-03929-JGK Document 28 Filed 02/18/21 Page 6 of 17



Plaintiffs argue that the FCP Injunction Order applied to both

the named Plaintiffs and the putative class, the Order merely

stated that the motion was granted, and did not explicitly state

that the Arbitrator was enjoined from considering the putative

class. Lusher FCP Decl. Ex. 2, at 6.

     The Arbitrator issued an Award on April 17, 2020 after

finding that he had jurisdiction to arbitrate the grievances of

home health aides, who were current or former employees of the

employers that were parties to the CBA and the MOA with the

Union, for violations of the Covered Statutes by their

employers, including FCP. Lusher FCP Decl. Ex. 3. In recognition

of the FCP Injunction Order, the Arbitrator explicitly excluded

the FCP Plaintiffs from the Award. Lusher FCP Decl. Ex. 3, at

48. However, the Arbitrator did not exclude the putative class

that the FCP Plaintiffs seek to represent.

     On May 15, 2020, the FCP Plaintiffs filed an Order to Show

Cause seeking, in relevant part:

     an order “(1) vacating that portion of the Arbitrator’s
     Award finding that the Plaintiffs’ claims are arbitrable;
     (2) vacating that portion of the Arbitrator’s Award finding
     that the Arbitrator has the authority to decide threshold
     issues of arbitrability; (3) staying the arbitration of
     Plaintiffs’ claims in the [Union’s] Arbitration; (4)
     modifying the January 13, 2020 Order . . . to explicitly
     state that it applies to all Plaintiffs, which includes
     named plaintiffs and Putative Class members consisting of
     all former employees who ceased working for [FCP] before
     April 7, 2016 . . . .”




                                    6
       Case 1:20-cv-03929-JGK Document 28 Filed 02/18/21 Page 7 of 17



Notice of Removal, FCP Action, Ex. A, at 1. The FCP Plaintiffs

sought such relief pursuant to N.Y. C.P.L.R. § 7511. Lusher FCP

Decl. Ex. 4 at 8, 15. 3 FCP filed a notice of removal on May 20,

2020, invoking the Court’s federal question jurisdiction

pursuant to 28 U.S.C. §§ 1331, 1441, and 1446 and Section 301 of

the LMRA.    The Plaintiffs assert that the Proposed Order to Show

Cause requires interpretation of the Award and the CBA between

the Union and FCP, and therefore the Court has jurisdiction

pursuant to Section 301. Notice of Removal ¶ 9, FCP Action.

      Alvarado commenced her suit against Alliance on June 8,

2018 together with Martha Lorentti-Herrera, who has since been

dismissed as a named plaintiff. 4 Klein Alliance Decl. Ex. B. On

August 17, 2018, Alliance moved to compel arbitration, on the

basis of the MOA. Klein Alliance Decl. Ex. D; Lusher Alliance

Decl. Ex. 5. The state court denied Alliance’s motion in a

decision that was affirmed on appeal by the Appellate Division

3  N.Y. C.P.L.R. § 7511 permits parties to file an application to a New York
state court to vacate or modify an arbitration award. The Plaintiffs sought
to vacate the Award pursuant to N.Y. C.P.L.R. § 7511(b)(1)(iii), which
permits a “party who either participated in the arbitration or was served
with a notice of intention to arbitrate if the court finds that the rights of
that party were prejudiced,” on grounds including that the “arbitrator . . .
exceeded his power or so imperfectly executed it that a final and definitive
award upon the subject matter submitted was not made.” N.Y. C.P.L.R.
§ 7511(b)(1)(iii); Lusher FCP Decl. Ex. 4 at 8, 15. Section 7511(b)(2), on
which the Plaintiffs also rely, allows a party that did not participate in
the arbitration to seek nevertheless to vacate an arbitration Award on
grounds including that “a valid agreement to arbitrate was not made” or a
failure to comply with the arbitration agreement. N.Y. C.P.L.R.
§ 7511(b)(2).
4  Counsel for Alvarado has represented that Lorentti-Herrera was removed as a
named plaintiff because she continued to work for Alliance after February
2016 when the MOA was executed and, as a result, she was bound to arbitrate
her claims.


                                      7
      Case 1:20-cv-03929-JGK Document 28 Filed 02/18/21 Page 8 of 17



of the New York State Supreme Court. Lorentti-Herrera v. All.

for Health, Inc., 104 N.Y.S.3d 103 (App. Div. 2019); Lusher

Alliance Decl. Ex. 5. The Appellate Division interpreted the MOA

and CBA to find that neither Alvarado “nor any other class

member who was not employed by defendant when the MOA was

entered into” was bound by the MOA to arbitrate. Id. at 103.

Alvarado then filed an amended complaint on June 10, 2019, and

Alliance filed its answer on July 1, 2019. Klein Alliance Decl.

Exs. F & G.

     Like the FCP Plaintiffs, on January 13, 2020, Alvarado

filed an Order to Show Cause seeking a temporary restraining

order and an injunction against the arbitration of her claims

and those of the putative class.        At oral argument, the Judge

declined to grant a temporary restraining order or an

injunction, but required Alliance to submit a letter to the

Arbitrator.   Lusher Alliance Decl. Ex. 2. Unlike the FCP

Plaintiffs, in his original Award, the Arbitrator did not

exclude Alvarado from the arbitration Award. However, on May 27,

2020, the Arbitrator approved a stipulation between Alliance and

the Union excluding Alvarado from the original April 17, 2020

Award. Klein Alliance Decl. Ex. J.        On May 18, 2020, Alvarado

filed an Order to Show Cause seeking, in relevant part:

     an order (1) vacating that portion of the Arbitrator’s
     Award finding that Plaintiffs’ claims are arbitrable; (2)
     vacating that portion of the Arbitrator’s Award finding


                                    8
      Case 1:20-cv-03929-JGK Document 28 Filed 02/18/21 Page 9 of 17



     that the Arbitrator has the authority to decide threshold
     issues of arbitrability for Plaintiffs; (3) staying the
     arbitration of Plaintiffs’ claims in the [Union’s]
     Arbitration; which includes the Named Plaintiffs and
     Putative Class members consisting of all former employees
     who ceased working for Defendant before February 18,
     2016 . . . .

Notice of Removal, Alliance Action, Ex. A at 1. Like the FCP

Plaintiffs, Alvarado sought such relief pursuant to N.Y.

C.P.L.R. § 7511. Lusher Alliance Decl. Ex. 4 at 8, 13. On May

20, 2020, Alliance filed its notice of removal, asserting that

this Court had federal question subject matter jurisdiction

under Section 301(a) of the LMRA. Notice of Removal, Alliance

Action.

                                  III.

     The Plaintiffs move to remand this action to state court,

arguing that their state law claims are not preempted by Section

301 of the LMRA, and that their Orders to Show Cause do not

require consulting the CBA and do not warrant removal. The

Defendants argue that this Court has jurisdiction because the

Plaintiffs’ Orders to Show Cause to stay the Union’s arbitration

or vacate the Award pursuant to N.Y. C.P.L.R. § 7511 are

completely preempted by Section 301 because they relate to

rights created by the CBA and are substantially dependent on the

interpretation of the CBA. The Plaintiffs assert that removal

was improper because the state court did not need to review any

labor agreement in light of the previous state court decisions


                                    9
      Case 1:20-cv-03929-JGK Document 28 Filed 02/18/21 Page 10 of 17



that already interpreted the scope of the MOA and CBA.             However,

this argument appears to confuse preclusion principles with

federal question jurisdiction and misconceives the nature of

Section 301’s “complete preemption.”

     The party seeking removal bears the burden of establishing

that removal is proper. See Mehlenbacher v. Azko Nobel Salt,

Inc., 216 F.3d 291, 296 (2d Cir. 2000). The Defendants removed

this action pursuant to 28 U.S.C. § 1441(a), which provides that

“any civil action brought in a State court of which the district

courts of the United States have original jurisdiction” may be

removed to federal court. 5 An action may be removed to federal

court pursuant to § 1441 if the Plaintiff's “well-pleaded

complaint” presents a federal question. Caterpillar, Inc. v.

Williams, 482 U.S. 386, 392 (1987); see also Salamea v. Macy's

E., Inc., 426 F. Supp. 2d 149, 153 (S.D.N.Y. 2006). However,

there is a “complete preemption” corollary to the well-pleaded

complaint rule: “[w]hen federal common or statutory law so

utterly dominates a preempted field that all claims brought

within the field necessarily arise under federal law, a

complaint purporting to raise state law claims in that field

actually raises federal claims,” and thus is subject to removal.

Marcus v. AT&T Corp., 138 F.3d 46, 53 (2d Cir. 1998); see also



5 Unless otherwise noted, this Opinion and Order omits all alterations,
omissions, emphasis, internal quotation marks, and citations in quoted text.


                                     10
     Case 1:20-cv-03929-JGK Document 28 Filed 02/18/21 Page 11 of 17



Alameda Room, Inc. v. Pitta, 538 F. Supp. 1072, 1075-76

(S.D.N.Y. 1982) (“[A]rising under removal is proper, even where

the complaint relies solely on state law, if the state law

relied upon by the plaintiff has been preempted by federal law,

meaning that federal law, by definition, provides the only

possible legal basis for the relief sought by the plaintiff.”).

     Section 301, one of the few statutes recognized by the

Supreme Court having the requisite preemptive force to support

complete preemption, provides in relevant part:

          Suits for violation of contracts between an employer
          and a labor organization representing employees in an
          industry affecting commerce as defined in this
          chapter, or between any such labor organizations, may
          be brought in any district court of the United States
          having jurisdiction of the parties, without respect to
          the amount in controversy or without regard to the
          citizenship of the parties.

29 U.S.C. § 185(a); Whitehurst v. 1199SEIU United Healthcare

Workers E., 928 F.3d 201, 206 (2d Cir. 2019). Section 301

preemption serves to “ensure uniform interpretation of

collective-bargaining agreements.” Whitehurst, 928 F.3d at 206

(2d Cir. 2019) (quoting Lingle v. Norge Div. of Magic Chef,

Inc., 486 U.S. 399, 404 (1988)). Although “[n]ot every suit

concerning employment or tangentially involving a CBA . . . is

preempted by Section 301,” Vera v. Saks & Co., 335 F.3d 109, 114

(2d Cir. 2003) (per curiam), Section 301 of the LMRA will

completely preempt a state law claim if the claim is either



                                   11
      Case 1:20-cv-03929-JGK Document 28 Filed 02/18/21 Page 12 of 17



(1) “founded directly on rights created by collective-bargaining

agreements” or (2) “substantially dependent on analysis of a

collective-bargaining agreement,” Caterpillar, 482 U.S. at 394-

95. Given the “unusual pre-emptive power” accorded to Section

301, Section 301 is understood to support federal jurisdiction

“even when the plaintiff's complaint makes no reference to

federal law and appears to plead an adequate state claim.” Vera,

335 F.3d at 114; see also Romero, 2016 WL 6584484, at *2.

     In this case, removal was timely under 28 U.S.C.

§ 1446(b)(3), because both Defendants filed within 30 days after

service of the Plaintiffs’ Proposed Orders to Show Cause.

Alvarado filed her Proposed Order on May 18, 2020, and Alliance

filed its Notice to Remove on May 20, 2020; the FCP Plaintiffs

filed their Proposed Order on May 15, 2020, and FCP filed its

Notice to Remove on May 20, 2020. 6

     The Plaintiffs allege that the Arbitrator exceeded his

authority, because their state law claims are not covered by the

grievance procedures in the CBA and the MOA’s amendments to the

CBA do not apply to them.      Therefore, their effort to vacate the


6 Section 1446(b)(3) makes clear that “if the case stated by the initial
pleading is not removable, a notice of removal may be filed within thirty
days after receipt by the defendant, through service or otherwise, of a copy
of an amended pleading, motion, order or other paper from which it may first
be ascertained that the case is one which is or has become removable. 28
U.S.C. § 1446(b)(3) (emphasis added). When the Plaintiffs filed their Orders
to Show Cause, seeking to vacate the Arbitrator’s Award, they sought relief
that depended entirely on the scope of, and rights and obligations created
under, collective bargaining agreements. At such time, the cases became
removable, and the Defendants filed well within the 30-day clock.


                                     12
     Case 1:20-cv-03929-JGK Document 28 Filed 02/18/21 Page 13 of 17



Award and stay arbitration depends on the interpretation of the

scope and coverage of the CBA and the MOA. The resolution of the

Plaintiffs’ claims thus turn on the “rights created by” the CBA

and “are substantially dependent on the analysis of” the CBA and

MOA’s grievance and arbitration provisions. See Caterpillar, 482

U.S. at 394-95. Accordingly, this Court has jurisdiction over

the action pursuant to Section 301, and the Plaintiffs cannot

escape that jurisdiction by packaging their objective of

vacating a federal labor arbitral award as a state court motion,

pursuant to N.Y. C.P.L.R. § 7511.       See Alameda Room, 538 F.

Supp. at 1075. By seeking to vacate the Award on the grounds

that the Arbitrator exceeded his authority, the Plaintiffs have

made the interpretation of the CBA and the MOA key issues in

dispute, and thus removal us proper.

     The Plaintiffs’ arguments about the effect of state court

decisions may be relevant on the merits of the case, but do not

divest this Court of subject matter jurisdiction. Nor does the

Plaintiffs’ claim that they seek to represent a putative class

compel a different result.

     Instead, courts in this Circuit have long understood that a

plaintiff cannot escape Section 301’s preemptive sweep through

the use of state court motions, including efforts to challenge

federal labor arbitrations on state law grounds. See Jenkins

Bros. v. Local 5623, United Steelworkers of Am., 230 F. Supp.


                                   13
     Case 1:20-cv-03929-JGK Document 28 Filed 02/18/21 Page 14 of 17



871, 872 (D. Conn. 1964) (“[W]hether the complaint be construed

as seeking an injunction to enjoin arbitration of a matter not

arbitrable under the [CBA] or a declaratory judgment requesting

protection against improper demands for arbitration, under

controlling law the action is one over which this Court would

have had original jurisdiction to determine the obligation of

the parties to arbitrate a dispute under a [CBA] in an industry

affecting commerce, pursuant to [Section 301].”), aff'd, 341

F.2d 987 (2d Cir. 1965).    Courts in this Circuit have repeatedly

denied motions to remand New York Article 75 petitions, despite

claims by the moving party that it was not bound by the CBA at

issue. See, e.g., Smith v. Wartburg Adult Care Cmty., No. 18-cv-

12240, 2020 WL 777336, at *5 (S.D.N.Y. Feb. 18, 2020); Collaku

v. Temco Serv. Indus., Inc., No. 18-cv-4054, 2019 WL 452052, at

*4-5, *8 (S.D.N.Y. Feb. 5, 2019) (although petitioner did not

allege any violations of the CBA, the petitioner’s attempt to

vacate arbitration was “completely preempted by [Section] 301 of

the LMRA” because the arbitrator’s “alleged obligation to issue

a rational decision based in evidence and reason . . . and [the]

[p]etitioner's corresponding right to an arbitral award that

[wa]s rational and based in evidence and reason . . . [was] a

claim[ ] founded directly on rights created by a CBA”); Basir v.

New Carlton Rehab. & Nursing Ctr., No. 13-cv-5726, 2015 WL

5579863, at *4 (E.D.N.Y. Sept. 22, 2015) (removal of Article 75


                                   14
      Case 1:20-cv-03929-JGK Document 28 Filed 02/18/21 Page 15 of 17



petition to vacate an arbitral award was proper because the

claim “center[s] directly on rights created by the CBA . . . and

require[s] the application and interpretation of the CBA”); Old

Country Iron Works, Inc. v. Iron Workers Locals 40, 361 & 417,

842 F. Supp. 75, 76–77 (S.D.N.Y. 1993); In re. Triple A

Maintenance Corp. v. Bevona, 657 F. Supp. 1171, 1172–73

(S.D.N.Y. 1987). 7    Such courts have recognized that that “section

301 preempts Article 75” such that “federal jurisdiction exists

and is preemptive at least to determine the issue of whether”

the moving party is contractually obligated to arbitrate.

Newmark & Lewis, Inc. v. Local 814, Int'l Bhd. of Teamsters, 776

F. Supp. 102, 106 (E.D.N.Y. 1991) (“[Plaintiff’s] denial that it

is bound by the collective bargaining agreement does not deprive

this Court of jurisdiction to determine this issue.”). Because

the Plaintiffs’ Orders to Show Cause requesting relief pursuant

to N.Y. C.P.L.R. § 7511 seek to vacate portions of a federal

labor arbitration Award and to stay a federal arbitration, and

require interpretation of the CBA, they “must either be treated


7 Indeed, even in In Matter of Staying Arbitration & Vacating Notice of
Intention to Arbitrate Between Armen Digital Graphics, Ltd., Amagamated
Lithographers of Am., Local One, on which the Plaintiffs rely, Judge Sand
very carefully distinguished his conclusions regarding the preliminary
jurisdictional question and (after having found that the court had
jurisdiction) his determination on the merits. No. 96-cv-5844, 1997 WL
458738, at *6 (S.D.N.Y. Aug. 12, 1997). Judge Sand recognized that a motion
to stay a federal labor arbitration, even “based on [the] contention that
[the movant] is not now and has never been a party to a CBA . . . requires an
interpretation of that agreement,” and thus “removal was proper in order to
protect the federal interest in a uniform labor law.” Id.



                                     15
     Case 1:20-cv-03929-JGK Document 28 Filed 02/18/21 Page 16 of 17



as a § 301 claim . . . or dismissed as pre-empted by federal

labor-contract law.” Collaku, 2019 WL 452052, at *8.

     Finally, the Plaintiffs make various arguments about the

“law of the case” doctrine.     Although the FCP Plaintiffs claim

that the Arbitrator’s Award “violated” the FCP Injunction Order,

this does not appear to be supported by the record.         Despite the

FCP Plaintiffs’ claims, the Injunction Order was only on behalf

of the named plaintiffs, and the Arbitrator excluded them from

the scope of his Award. There is no inconsistency between this

Court’s jurisdiction and the state court’s FCP Injunction Order.

Moreover, although the law of the case doctrine applies when a

state court case is removed to federal court, Torah Soft Ltd. V.

Drosnin, 224 F. Supp. 2d 704, 710 (S.D.N.Y. 2002), the “[l]aw of

the case directs a court’s discretion, [but] it does not limit

the tribunal's power,” Arizona v. California, 460 U.S. 605, 618

(1983). Indeed, the doctrine does not prevent a court from

reconsidering prior opinions when there is “an intervening

change of controlling law, the availability of new evidence, or

the need to correct a clear error or prevent manifest

injustice.” DiLaura v. Power Auth. of N.Y., 982 F.2d 73, 76 (2d

Cir. 1992); see also Arizona v. California, 460 U.S. at 618 &

n. 8 (“Under law of the case doctrine, as now most commonly

understood, it is not improper for a court to depart from a




                                   16
     Case 1:20-cv-03929-JGK Document 28 Filed 02/18/21 Page 17 of 17



prior holding if convinced that it is clearly erroneous and

would work a manifest injustice.”).

     Because the Plaintiffs’ motions to remand are denied, so

too are the Plaintiffs’ requests for costs and fees.

                              CONCLUSION

     The Court has considered all of the arguments of the

parties.   To the extent not discussed above, the arguments are

either moot or without merit.     For the foregoing reasons, the

Plaintiffs’ motions to remand are DENIED. The Clerk is directed

to close all pending motions.



SO ORDERED.


Dated:     New York, New York
           February 18, 2021

                                        _____/s/ John G. Koeltl_______
                                                John G. Koeltl
                                         United States District Judge




                                   17
